UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1402


BRENDA COLEMAN GILLIS,

                    Debtor - Appellant,

             v.

SUZANNE WADE, Trustee,

                    Trustee - Appellee,

             and

BRANDON JORDAN; ROBERT MCINTOSH; JEFFREY TARKENTON,

                    Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00135-JAG)


Submitted: August 25, 2020                                   Decided: September 9, 2020


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Coleman Gillis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brenda Coleman Gillis appeals the district court’s order dismissing her appeal from

the bankruptcy court for failure to pay the filing fee as required by Fed. R. Bankr. P.

8003(a)(3)(C). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Gillis v. Wade, No. 3:20-cv-00135-

JAG (E.D. Va. Mar. 26, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2